[g0vxcqjjp5j5000001.jpg]

 

WW International, Inc.
675 Sixth Avenue, 6th Floor
New York, NY 10010
O: 212-817-4200

 



 

 

 



EXHIBIT 10.1

March 8, 2019 (as amended May 28, 2019 following negotiations with counsel)

DELIVERED BY E-MAIL

WITHOUT PREJUDICE

Ms. Stacey Mowbray

[REDACTED]
[REDACTED]

 

Dear Stacey:

Re:Notice of Cessation of Employment

In accordance with our conversation and further negotiation, this letter will
confirm that a decision was made to terminate your employment with WW Canada,
Ltd. (the “Company”) effective March 22, 2019 (the “End Date”).  By signing
below, you acknowledge that you received your official notice of termination,
whether under contract (including your employment agreement dated May 8, 2017
(the “Employment Agreement”)), statute (including without limitation the
Employment Standards Act, 2000 (Ontario) (the “Act”)), common law or otherwise,
on or before March 8, 2019.    

In order to assist you in your efforts to obtain alternate employment following
the End Date, the Company has prepared the following separation package (the
“Package”) which is made without prejudice and is conditional in that, to be
enforceable and binding upon the Company, you must agree to the terms set out
below by signing a copy of this letter and, in consideration of the payments and
benefits which exceed the minimum requirements of the Act, the attached Full and
Final Release.  

The conditional Package which the Company has prepared is as follows:

1.

The Company will continue to pay to you, on a bi-weekly basis in accordance with
the Company’s payroll practices, CDN $33,163.47 (the “Bi-Weekly Payments”) (less
deductions required by law) from the End Date until June 22, 2020 (the “Salary
Continuation Period”). For greater clarity, the bi-weekly amount is based on a
combination of your annualized base salary as of the End Date, plus 2/3 of your
annual bonus target. Your first installment of the Bi-Weekly Payments shall
include a “catch-up” of any unpaid Bi-Weekly Payments from the End Date through
the Effective Date (as defined below), less the amount of the minimum statutory
entitlements under the Act (which you acknowledge you have already received).  

2.

The Company will continue your basic health and dental coverage, in accordance
with the terms and conditions of the applicable plans, during the Salary
Continuation Period.  

[g0vxcqjjp5j5000002.jpg]

--------------------------------------------------------------------------------

[g0vxcqjjp5j5000001.jpg]

 

WW International, Inc.
675 Sixth Avenue, 6th Floor
New York, NY 10010
O: 212-817-4200

 



 

 

 



3.

In lieu of any unvested equity awards under the WW Stock Plan (as defined below)
which became null and void by virtue of your termination, the Company shall make
a one-time lump sum payment in the amount of USD $456,000 (less deductions
required by law) within 30 days of the Effective Date (as defined below). All
equity awards previously received shall be governed by the terms and conditions
of Weight Watchers International, Inc.’s stock-based incentive compensation plan
documents and relevant agreements (the “WW Stock Plan”), which shall continue to
remain in effect.  Notwithstanding the foregoing, any unvested equity awards as
of the End Date shall be null and void.  You will not receive any additional
equity awards under the WW Stock Plan.

4.

The Company will provide you with outplacement services from a Company-approved
firm for up to six (6) months.

5.

The Company shall reimburse you for tax advice associated with the payments made
under this letter in accord with the terms of your Employment Agreement.

6.

If any tax overpayment is owed or paid to you from any taxing authority as a
result of the tax equalization benefits you received pursuant to your Employment
Agreement, you must:            (a)  take all reasonable steps to promptly
recover any such overpayment(s) from the applicable taxing authority or
authorities, and (b) immediately pay over any such overpayments recovered to the
Company. The Company agrees that your payment of any such tax overpayment owed
back to the Company per this Section shall not cause you to incur any additional
tax liability, and that the Company shall take whatever tax equalization actions
are necessary to ensure same.

7.

You acknowledge and agree that, prior to your execution of this letter
agreement, you have received: (a) all compensation, benefits, vacation pay, and
eligible expense reimbursements earned through the End Date; (b) your 2018
annual bonus in the amount of CDN $504,330.23 (less deductions required by law);
(c) your benefits and RRSP contributions from the End Date through April 19,
2019; and (d) your minimum statutory entitlements under the Act.

8.

You acknowledge and agree that you have no further rights or entitlements under
the Amended and Restated Continuity Agreement with WW International, Inc. dated
March 2, 2016 (the “Continuity Agreement”), which terminated effective on the
End Date.

9.

You acknowledge and agree that, as of the date of your execution of this letter
agreement,  you have: (a) returned all Company property in your possession or
control, including, but not limited to, Company vehicle, laptop computers,
telephone calling cards, keys, cellular telephones, pagers, records, manuals,
books, blank forms, documents (including all letters, memoranda, notes,
notebooks, and reports) and other data and all copies thereof, and all other
tangible Company property, to the Company; and (b) provided us with all
passwords and access codes that the Company may require.   Notwithstanding the
foregoing, the Company shall allow you to keep the Company laptop and iPhone in
your possession provided the Company first ensures and confirms that all Company
data has been wiped from both devices.

[g0vxcqjjp5j5000002.jpg]

--------------------------------------------------------------------------------

[g0vxcqjjp5j5000001.jpg]

 

WW International, Inc.
675 Sixth Avenue, 6th Floor
New York, NY 10010
O: 212-817-4200

 



 

 

 



10.

We remind you of, and you agree to be bound by and continue to comply with, your
obligations to the Company at law and under the Non-Competition, Assignment of
Work Product and Confidentiality Agreement that you executed as part of the
Employment Agreement.

11.

You shall not make any disparaging remarks about the Company, its employees,
services or products to any person or to do anything that would damage or
interfere with the Company’s relationships with any former, current, or
prospective clients, customers, suppliers, or agents.  The Company agrees that
the Officers and Directors of Weight Watchers International, Inc. will not make
any disparaging remarks about you.

This Package includes all payments and benefits to which you may be entitled
under Company policy, the Employment Agreement and/or Continuity Agreement (and
any amendments thereto), the common law or any employment standards legislation
(including without limitation the Act) by way of notice, pay in lieu of notice,
severance pay, benefits, or otherwise.  

Pursuant to the Older Workers Benefit Protection Act under US law, you shall
have at least twenty-one (21) calendar days to review and to consider executing
this letter agreement, including, but not limited to, the Full and Final Release
referenced above.  If you execute this letter agreement and/or the Full and
Final Release, you may revoke same at any time during the seven (7) calendar
days following the execution date.  Any revocation within this period must be
submitted, in writing, to Michael Colosi, General Counsel, WW International,
Inc. The revocation must be personally delivered or e-mailed
(michael.colosi@weightwatchers.com) to Michael Colosi, General Counsel, WW
International, Inc., 675 Avenue of the Americas, 6th Floor, New York, New York
10010, such that it is received within seven (7) calendar days of your execution
of this letter agreement and/or Full and Final Release.  This letter agreement
shall not become effective or enforceable until the revocation periods for both
this letter agreement and the Full and Final Release have expired, and neither
have been duly revoked (the “Effective Date”). You are hereby advised to consult
with an attorney of your choice prior to entering into this letter agreement and
Full and Final Release.

I trust that you will find these arrangements satisfactory.   Any unpaid wages
and accrued vacation pay and eligible expense reimbursements up to the End Date
will be paid to you regardless of whether you sign this letter agreement.  




[g0vxcqjjp5j5000002.jpg]

--------------------------------------------------------------------------------

[g0vxcqjjp5j5000001.jpg]

 

WW International, Inc.
675 Sixth Avenue, 6th Floor
New York, NY 10010
O: 212-817-4200

 



 

 

 



 

If the Company’s proposal is acceptable to you, please sign a copy of the letter
agreement and the attached Full and Final Release and return both to me as set
forth above.

Yours very truly,

 

/s/ Mindy Grossman

 

Mindy Grossman

Chief Executive Officer

WW International, Inc.

 

ACKNOWLEDGEMENT AND ACCEPTANCE

I have read and understand and hereby accept the Company’s offer as set out
above.

Dated at Toronto this 30th day of May, 2019.

/s/ D. Farling

 

/s/ Stacey Mowbray

 

WITNESS

 

STACEY MOWBRAY  

 




[g0vxcqjjp5j5000002.jpg]

--------------------------------------------------------------------------------

[g0vxcqjjp5j5000001.jpg]

 

WW International, Inc.
675 Sixth Avenue, 6th Floor
New York, NY 10010
O: 212-817-4200

 



 

 

 



FULL AND FINAL RELEASE

I, STACEY MOWBRAY, for the payments referred to in the attached letter to me
dated March 8, 2019 (as amended May 28 2019) and such other good and valuable
consideration, the receipt and sufficiency whereof by me is hereby expressly
acknowledged, do hereby remise, release and forever discharge WW CANADA, LTD.,
WW INTERNATIONAL, INC. and all of their affiliated and related entities and
predecessors and successors (collectively, the “Company”) and all of their
respective shareholders, officers, directors, employees and agents (hereinafter
with the Company collectively referred to as the “Releasees”) of and from all
actions, causes of action, debts, demands, torts, dues, bonds, accounts,
covenants, contracts and claims whatsoever which I ever had, now have or which I
can, shall or may hereafter have for or by reason of any cause, matter or thing
whatsoever existing up to the present time, including without limiting the
generality of the foregoing any actions, causes of action, suits, debts,
demands, torts or claims relating to my employment or the termination of my
employment with any of the Releasees.  I also agree not to make any claim or
take any proceedings in respect of the claims released against any  person,
corporation or other entity who or which might claim contribution or indemnity
from any of the Releasees.

I hereby specifically covenant, represent and warrant to the Releasees that I
have no further claim against any of the Releasees for or arising out of my
employment or cessation of employment which specifically includes any claims for
salary, wages, notice of termination, pay instead of notice, severance pay,
bonus, incentive compensation, commissions, variable compensation,
reinstatement, stock, stock options, restricted share units, equity, overtime,
overtime pay, holiday pay, interest and/or vacation pay, benefits, pension,
perquisites, allowances or claims under contract (including without limitation
my Employment Agreement and the Continuity Agreement as defined in the attached
letter), the common law, policy, employment standards legislation (including
without limitation the Employment Standards Act, 2000 (Ontario)), human rights
legislation (including without limitation the Ontario Human Rights Code), or
similar legislation (including without limitation the Pay Equity Act (Ontario),
the Occupational Health and Safety Act (Ontario), the Workplace Safety and
Insurance Act (Ontario),  the Accessibility for Ontarians with Disabilities Act
(Ontario)), Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act
of 1990, the Americans With Disabilities Act, the Family Medical Leave Act, the
Workers Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act, the
Fair Credit Reporting Act, the Fair Labor Standards Act, the New York Executive
Law, the New York State Human Rights Law, the New York State Constitution, the
New York Labor Law, the New York Civil Rights Law, the New York City Human
Rights Law, the New York City Administrative Code, and any other statutes, law
or regulations under New York state or local law.  I also acknowledge that the
monies paid to me include any severance pay and notice pay to which I am
entitled under any employment standards legislation (including without
limitation the Employment Standards Act, 2000 (Ontario)).  In the event that I
should hereafter make any claim or demand or commence or threaten to commence
any action, claim or proceeding against any of the Releasees for or by reason of
any cause, matter or thing, this document may be raised as a complete bar to any
such claim, demand or action.

[g0vxcqjjp5j5000002.jpg]

--------------------------------------------------------------------------------

[g0vxcqjjp5j5000001.jpg]

 

WW International, Inc.
675 Sixth Avenue, 6th Floor
New York, NY 10010
O: 212-817-4200

 



 

 

 



I will not disclose the terms of the settlement or its existence to any person
or corporation except for the purposes of dealing with the Canada Revenue
Agency, with my spouse or a professional legal or financial advisor who agree to
be and are, bound by identical confidentiality, or otherwise as required by law.

I agree to indemnify the Releasees and save them harmless from any and all
income tax, employment insurance or Canada Pension Plan charges or payment that
may be claimed by either the Receiver General of Canada or the Canada Revenue
Agency in respect of any failure on the Company’s part to withhold such charges
or payments, and in the event that any proceedings are commenced against any of
the Releasees, I agree to indemnify them and save them harmless from any money
that might be required to be paid by either the Canada Revenue Agency or the
Receiver General of Canada or by any Court.

I have read the above Full and Final Release and have been given the opportunity
to obtain independent legal advice and I understand that it contains a full and
final release of all claims that I have or may have against the Releasees or any
of them and that there is no admission of liability on the part of the Releasees
and that any such liability is denied.

All of the foregoing shall enure to the benefit of the Releasees, their
successors and assigns, and be binding upon me and my respective heirs,
executors, administrators, successors and assigns.

 

IN WITNESS WHEREOF I have duly executed this Full and Final Release this 30 day
of May, 2019.

SIGNED, SEALED AND DELIVERED

)

 

in the presence of

)

 

 

)

 

/s/ D. Farling

)

/s/ Stacey Mowbray

 

)

STACEY MOWBRAY

 

)

 

Witness

)

 

 

 

[g0vxcqjjp5j5000002.jpg]